DETAILED ACTION

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2-4, 6-14, and 16-21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kinicki (US 5315999, of record) in view of Jackson (US 5997478, of record) in view of Burla (US 2008/0269610).
Regarding claims 2 and 12, Kinicki discloses an ultrasonic diagnostic apparatus and method (Abstract) comprising: a preset condition memory (5:64, presets are stored in computer memory) storing: a plurality of mother preset condition sets (5:35-67; Fig. 3A: “CARDIAC” and “VASCULAR” are mother preset condition sets because they contain preset conditions), each mother preset condition set including, for each of different imaging modes, image data acquisition conditions corresponding to image data acquisition items, and at least one sub-preset condition set for each mother preset condition set (Fig. 3A: “CARDIAC” and ”VASCULAR” are imaging modes with corresponding image acquisition items), each sub-preset condition set corresponding to at least one of the imaging modes and including, for at least one of the image data acquisition items, a different image data acquisition condition from that in the respective each mother preset condition set (Fig. 3A: “HP TEE” and “RACHEL” are different sub-preset condition sets for the mother preset condition set “CARDIAC”); and processing circuitry configured to: select one of the mother preset condition sets and one of the imaging modes (Fig. 3A; 5:55-67, condition sets are selected and executed); initialize at least one of the image data acquisition conditions corresponding to at least one of the image data acquisition items, wherein the at least one of the image data acquisition conditions is included in the selected one of the mother preset condition sets and corresponds to the selected one of the imaging modes (5:51-55, Fig. 3A: “HP ADULT”, “HP PEDIATRIC”, “HP TEE”, and “RACHEL” may be initial settings); generate first image data based on first reception signals obtained by ultrasonic transmissions and reception using the initialized at least one of the image data acquisition conditions, select one of the at least one of the sub-preset conditions in a selected sub-preset condition set associated with the selected one of the mother preset conditions sets and corresponding to the selected one of the imaging modes (5:63-67; Fig. 3A, initial conditions control the ultrasound system).  Kinicki does not explicitly disclose that the processing circuitry is configured to update the initialized at least one of the image data acquisition conditions corresponding to at least one of the image data acquisition items based on the selected sub-preset condition set, and generate second image data based on second reception signals obtained by ultrasonic transmissions and receptions using the updated at least one of the image data acquisition conditions, wherein values of the updated at least one of the image data acquisition conditions are based on the selected sub=preset condition set and values of image data acquisition conditions other than the updated at least one of the image data acquisition conditions are based on the selected one of the mother preset condition sets.  However, Jackson teaches the updating of image data acquisition conditions corresponding to image data acquisition items and generating subsequent image data based upon the image data acquisition conditions, wherein updated conditions correspond to prior conditions (4:30-67…5:1-4; Fig. 4 - a “user-adjusted ultrasound parameter” is an updated condition).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the update conditions of Jackson to the ultrasound system of Kinicki, as to provide an accurate restoration of previously initiated imaging parameters which would enhance the efficiency of an ultrasound imaging procedure (Jackson @ 4:64-67…5:1-4).  Neither Kinicki nor Jackson explicitly disclose that the imaging modes include B mode, color Doppler, or spectrum Doppler.  However, Burla teaches that an ultrasound probe may be configured to perform a variety of ultrasound scanning modes ([0031]: “B-mode, CFM, M-mode, PW Doppler mode, and the like”).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the various scan modes of Burla to the selection of Kinicki and Jackson, as to provide common ultrasound scan modes.
Regarding claims 3 and 13, Kinicki discloses that the preset condition memory further stores the plurality of mother preset condition sets, which are obtained by classifying image data acquisition conditions for each ultrasonic examination as a group (5:64, presets are stored in memory; Fig. 3A: conditions are grouped).
Regarding claims 4 and 14, Kinicki discloses that the preset condition memory further stores each sub-preset condition set, which is obtained by classifying image data acquisition conditions included in each mother preset condition set for each imaging mode as a group (5:64, presets are stored in memory; Fig. 3A: conditions are grouped).
Regarding claims 6 and 16, Kinicki discloses that the processing circuitry is further configured to select one of the at least one sub-preset condition set, which is suitable for ultrasonic examination of an object, based on an updated imaging mode (Fig. 3A; 5:58-61, a user can select and use other available imaging presets in the console and thus 'update' the conditions).
Regarding claims 7 and 17, Kinicki discloses that the processing circuitry is further configured to control display of the at least one sub-preset condition set corresponding to the selected one of the mother preset condition sets, and select the one of the at least one sub-preset condition set, which is suitable for ultrasonic examination of an object, in response to operation via the display (Fig. 3A; 5:29-67, the display reveals relevant options as a user selections a particular mother preset).
Regarding claims 8 and 18, Kinicki discloses that the processing circuitry is further configured to control display of the at least one sub-preset condition set as at least one selection button classified for each imaging mode as a group (Fig. 3A; 4:54-58, touch panels buttons).
Regarding claims 9 and 19, Kinicki discloses that the processing circuitry is further configured to control display of the at least one sub-preset condition set as at least one selection button classified with reference to a body type (Fig. 3A: "HP ADULT" versus "HP PEDIATRIC").
Regarding claims 10 and 20, Kinicki discloses that the processing circuitry is further configured to further update the at least one of the image data acquisition conditions updated by the selected sub-preset condition set by using another sub-preset condition set selected via the display (Fig. 3A; 5:58-61, a user can select and use other available sub-preset conditions and thus 'update' the conditions).
Regarding claims 11 and 21, Kinicki discloses that the processing circuitry is further configured to input a condition or a value for adjusting the at least one of the image data acquisition conditions updated by using the selected sub-preset condition set, adjust the at least one of the image data acquisition conditions updated by using the selected sub-preset condition set based on the condition or the input value, and generate image data based on a reception signal in ultrasonic transmission/reception by using the at least one of the image data acquisition conditions after adjustment (5:36-56, fine adjustments can be made after selecting a preset).

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kinicki (US 5315999, of record) in view of Jackson (US 5997478, of record), as applied to claims 4 and 14 above, in view of Burla (US 2008/0269610, of record).
Regarding claims 5 and 15, Kinicki discloses that the preset condition memory further stores each sub-preset condition by updating an image data acquisition condition included in the corresponding mother preset condition set with reference to age (Fig. 3A: “ADULT” versus “PEDIATRIC”).  Neither Kinicki nor Jackson explicitly disclose that the type of ultrasonic probe is accounted for in a preset.  However, Burla teaches an ultrasound probe type associated with preset values ([0034]: “may also be a preset value determined by…and/or associated with the type of probe”).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the probe typing of Burla to the ultrasound system of Kinicki and Jackson, as to provide recognition that different types of ultrasound probes types may have different optimal scanning capabilities.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner, Art Unit 3793